DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Applicant’s response with amendment filed on 7/14/22.
Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are somewhat persuasive. 
 	Applicant argues that Nakana’s microlenses 11 are formed in the transparent substrate, and not formed in the microlens array 1.  Examiner does not agree with Applicant’s argument because as shown in ¹¶0020-0022, the microlens 11 are formed in the microlens array 1: see especially in ¶0020, “…The planar microlens array 1 consists of a planar transparent substrate, in one surface thereof a plurality of circular microlenses 11 are formed and arrayed. The transparent substrate 2 includes a plurality of micro fitting recesses 21 formed and arrayed in one surface thereof...”  
 	Applicant further argues that Badihi’s micro-lens array 32 and ferrule 28 are not bonded to each other. Examiner does not agree with Applicant’s argument because according to the definition of “bond”, the micro-lens array 32 and ferrule 28 are bonded because those are joined by pressure.  See below for the definition of “bond”. Applicant further argues that Badihi’s 
    PNG
    media_image1.png
    877
    1093
    media_image1.png
    Greyscale
 
 	Applicant further argues that Badihi does not show the first silicon lens and the second silicon lens are configured to reduce a fiber assembly unit array pitch tolerance by a ration based on magnification.  Examiner does not agree with Applicant’s argument because Badihi shows the claimed structure as shown in ¶56.  Badihi clearly shows that “Depending on the pich of waveguides, micro-lenses are spaced from one another, so as to match the pitch of waveguides and the fibers.   Applicant shows in Applicant’s application that in ¶0041-0042 the magnification of lens inherently decides the pitch tolerance.  Since the longer the lens, the more it magnifies the image, Badihi clearly reads over Applicant’s invention. 
 	Applicant’s arguments with respect to claims 18-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed “…at an angle of about 2 degrees-15 0…” is not clear.  Appropriated correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	 Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2002/0131700 to Nakanaet al (Applicant’s submitted prior art).
 	Claim 1. A multi-channel mode converter comprising: a lens array formed from a composition comprising silicon, the lens array comprising: a first lens etched from the lens array and being formed form a composition comprising silicon, and a second lens etched from the lens array and being formed form a composition comprising silicon; a glass block 2 (see fig. 1) bonded to the lens array; and a fiber assembly unit (FAU) array 3 coupled to the glass block and comprising: a first fiber coupled to the first lens through the glass block and configured to carry a first optical signal between the first fiber and the first lens, and a second fiber coupled to the second lens through the glass block and configured to carry a first optical signal between the second fiber and the second lens. See ¶0020-0022: aluminosilicate glass plate substrate is utilized.  Note that the first lens and the second lens are formed by dry etching. See ¶0022.
 	Claim 3. The multi-channel mode converter of claim 1, wherein the glass block has a composition comprising optical glass. See ¶0021-0022: aluminosilicate glass plate substrate is utilized.
 	Claim 6. The multi-channel mode converter of claim 1, wherein a number of lenses included in the lens array and a number of fibers included in the FAU array are equal. See fig. 1.
 	Claim(s) 1,5, 8, 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2016/0252687 to Badihie et al.
 	Claim 12. A mode converter system comprising:
a lens array 32 comprising:
a first silicon lens (0051; one of 48) configured to convert a first mode between a first waveguide (one of 36) and a first fiber (corresponding fiber in 68), and a second silicon lens (any other of 48) configured to convert a second mode between a second waveguide (any other of 36) and a second fiber (any other of 68); and a glass block 28 coupled to the lens array and configured to provide an optical path for a first light beam corresponding to the first silicon lens and a second light beam corresponding to the second silicon lens.  Badihi clearly shows that “Depending on the piche of waveguides, micro-lenses are spaced from one another, so as to match the pitch of waveguides and the fibers.   Applicant shows in Applicant’s application that in ¶0041-0042 the magnification of lens inherently decides the pitch tolerance.  Since the longer the lens, the more it magnifies the image, Badihi clearly reads over Applicant’s invention. 
 	Claim 13. The mode converter system of claim 12, comprising a waveguide block 24 coupled to the lens array and comprising:
a first waveguide configured to guide the first light beam into the waveguide block; and a second waveguide configured to guide the second light beam into the waveguide block.
 	Claim 14. The mode converter system of claim 12, comprising a fiber assembly unit (FAU) array 68s coupled to the glass block 28 and comprising the first fiber and the second fiber.
 	Claim 15. The mode converter system of claim 14, wherein the FAU array is offset from centers of the first silicon lens and the second silicon lens. See ¶0065- 0066.
 	Re claims 1,5, and 8, Badihi shows the claimed limitation, and the detail is greatly discussed above. The glass block 28 shows capillary block in fig. 5-6.
 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2002/0131700 to Nakana et al (Applicant’s submitted prior art).
 	Re claim 4, Nakana discloses every aspect of claimed invention except for the BK7 optical glass. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify to include the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of is suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.
 	Re claims 9-11, Nakana discloses every aspect of claimed invention except for the claimed range. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed range of dimension as needed, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
 	Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2016/0252687 to Badihie et al.
 	Re claims 16-17, Badihie discloses every aspect of claimed invention except for the claimed range. It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed range of magnification as needed, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
 	Re claim 17, Badihie further shows that the first silicon lens and the second silicon lens are configured to reduce a fiber assembly unit (FAU) array pitch tolerance by different lens. See ¶0056.
 	Claim(s) 18-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2006/0280421 to Tanaka et al in view of USPUB 2006/0215269 to Abe et al.
 	Claim 18. A method comprising: coupling a reflector 42 (see fig. 4) to a lens 40b to form a lens assembly; coupling a coupler 107 to a fiber of a fiber assembly unit (FAV, 32), a light source (inherent, see light input in fig. 34) to the coupler, and a power meter (107, 109, 110, 106) to the coupler (105, 33) to form an FAU assembly 32; placing the lens assembly; directing a light beam from the light source into the coupler to cause the light beam to sequentially travel through the coupler, the fiber, the FAU,  and the lens in a first direction in order to reflect off of the reflector as a reflected light beam that sequentially travels through the lens, the FAU, the fiber, and the coupler in a second direction that is substantially opposite the first direction; measuring a power of the reflected light beam using the power meter, the reflected light beam is associated with the light beam; and aligning the lens assembly and the FAU assembly based on the power. See ¶0066.  Tanaka discloses every aspect of claimed invention except for the glass block at an end of the FAU assembly.  Abe shows a general teaching of utilizing a glass block (19, 10) on the lens assembly (11, 2).  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Tanaka’s device to include the lens assembly including a glass block at the end as shown in Abe’s reference for the purpose of high resolution and no distortion (see abstract of Abe).  It is clear this would improve the device.
 	Claim 19. The method of claim 18, comprising further aligning the lens assembly and the FAU assembly to achieve a maximum measured power. See ¶0158 and 0162.
 	Re claims 20-21, Tanaka and Abe do not show the step of removing.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the step of removing the reflector, the light source, the power meter, or coupler after active alignment is achieved or not in use of those as needed.
 	Re claim 22, see fig. 35B.
 	Re claim 23, Tanaka and Abe do not show that the FAU array is bonded to the glass block using the optical epoxy or using another bonding material.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the optical bonding between the FAU array and the glass block for the purpose of stable coupling efficiency as needed.
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest a mode converter system comprising all the specific elements with the specific combination as set forth in claim.
   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883